PER CURIAM.
We affirm appellant’s convictions, except we reverse the imposition of the consecutive minimum mandatory sentences. Because appellant’s offenses occurred during a single criminal episode, consecutive minimum mandatory sentences were improper. Daniels v. State, 595 So.2d 952 (Fla.1992). Accordingly, we reverse only the consecutive minimum mandatory sentences and remand for resen-tencing in accordance with this opinion.
AFFIRMED IN PART; REVERSED IN PART, AND REMANDED.
GUNTHER and STONE, JJ., and RAMIREZ, JUAN, Jr., Associate Judge, concur.